Title: To James Madison from Pierce Butler, 12 June 1795
From: Butler, Pierce
To: Madison, James


Dear SirPhilladelphia June the 12th. 1795
I recd. the favour of Your letter a few days before my departure from Charleston. The person in question I find proved unworthy of the introduction, and of Your acquaintance. He begd hard for the letter. I at first declined giving it; He renewd his solicitation: I thought it might be the means of keeping Him in the right path; under this consideration I took a freedom that I have now to Apologise for.
Senate made a House on the 8th., and proceeded to read the Treaty. I arrived on the Evening of the 8th. they had gone through the Treaty and One hundred Folio pages of the Correspondence between Messrs. Randolph Jay & Lord Grenville. On reading the Treaty, I understand, they enjoynd secrecy and Orderd thirty one Copies to be printed under they [sic] Eye of the Seccretary. Why it is to be kept a Secret I know no good reason; possibly the Gentlemen who moved it may have conceived that if the Contents were known generaly, it might be more difficult to get it through Senate. Convinced that this—as they term it, most important secret is much safer with You than in the hands of many to whom it is Confided I shall, by every Post, send You a Sheet of it, ’till I forward the whole—when You have read it You may forward it to Mr. Jefferson, asking him not to Communicate it. There are a few Errors in the Printed Copy, but they are merely verbal, not affecting the sense. I can not just now get at the Original to Correct the Errors.
There are so many new Members in Senate, And I have been here so short a time, that I can not yet form an opinion as to the result. The Virginia Gentlemen are both Strangers to me. The Senators from that State heretofore, were those with whom I first Consulted. At present I stand alone, and am a Spectator, or rather a hearer. No regular motion has yet been made. I have heard Mr. Jackson say, that Mr. Taswell means to move to Adjourn for some days, to Consider of the merits of the Treaty. When You have read it You will oblige me by giving me Your free opinion of it. With me it shall be as in Your own breast. I have in Contemplation to Question (and take the Sense of Senate on it) the Constitutionality of the manner in which this Treaty has been Enterd on. The Constitution says—“The Presidt. may, by and with the Advice and consent of Senate, make Treaties.” He has made a Treaty without the knowledge of Senate. His Message Accompanying the Nomination of Mr. Jay is limited to One object; and says not a word on the Subject of a treaty. “Congress shall regulate Commerce” yet Mr. Jay’s Treaty regulates it, if ratified, in very material points. In short, this Treaty Legislates in more instances than One. I shall possibly be able in my next letter, to give You an opinion whether or not The Treaty will be ratified. I write this in much hurry. You will excuse any incorrectness You may find in it.
You will be informd by the Publick Prints, of the Arrival of a new French Minister. Col L’Enfant told me yesterday that he has brought Proposals for a very Advantageous Treaty with the French Republick. He has not yet reachd this City. If any such proposals are layd before Senate I will send them to You.

Major Jackson arrived yesterday after a Passage of 31 days from Bristol. He says all is quiet in France. Barrere and His Colleagues, He says, were Shipd to Cayenne. I doubt there is a mistake in this—the papers speak of their being sent to Caen in Normandy. British Stocks on the rise. I remain with sentiments of very great respect, Esteem and regard Dear Sir Yr. Most Obedt. Servt.
P Butler
